Title: Eli Alexander to Thomas Jefferson, 6 February 1810
From: Alexander, Eli
To: Jefferson, Thomas


          
            Dear Sir.
            Shadwell 
                     Feby 6th 1810
          
          yesterday at Montecelo, I omited to Consult you with respect to a pease of ground which I wish to Clear at shadwell, of about two or three acres. for the purpose of fire wood and rails. there is very little timber on it. owing in part to the Waggoners Commiting depredations when encamping at the place—as
			 also rails taken from it at different times to repair the fenceing burnt by them.
			 the
			 ground lyes 
                  
                 
			 betwen the public road and the devideing fence betwen shadwell and Mr Randolph—
                  amediately
			 opposite to a pease of ground which Mr R— cleard last winter. ajoining to the said
			 fence—the spot of ground is one half of it all most clear as to timber. I think from its situation a proper place to be cleard as I am in amediate wont of rails for the lower end of the plantation. I must thare fore put the cutters to giting them, as the weather is such that we can do but little else plase say ⅌ boy whither it meets your approbation, I will se you on the subject of the arbitration the last of the week 
		  
          
            I am Dr Sir Respectfully your obt st—
            
                  
               Eli Alexander
          
        